 



EXHIBIT 10.7

TABLE OF 2005 BASE SALARIES FOR EXECUTIVE OFFICERS OF THE COMPANY

EFFECTIVE MARCH 1, 2005

          Name and Position   2005 Base Salary  
I. Jon Brumley, Chairman of the Board and Chief Executive Officer
  $ 500,000  
 
       
Jon S. Brumley, President
  $ 375,000  
 
       
Roy W. Jageman, Executive Vice President, Chief Financial Officer, Treasurer and
Corporate Secretary
  $ 250,000  
 
       
Tom H. Olle, Senior Vice President — Asset Management
  $ 235,000  
 
       
Robert S. Jacobs, Senior Vice President — Business Development and Planning
  $ 215,000  
 
       
Donald P. Gann, Jr., Senior Vice President — Operations
  $ 215,000  

